OPINION OF THE COURT
Memorandum.
Order affirmed, with $10 costs.
In our opinion, the plaintiff subcontractors, notwithstanding their failure to obtain a home improvement license, may enforce their contract against the defendant contractor, since the purpose of the requirement of a license is to "safeguard and protect the home owner” (Administrative Code of City of New York § B32-350.0; see also, Rosasco Creameries v Cohen, 276 NY 274, 280; 12 NY Jur 2d, Business and Occupations, § 43; cf. Zimmett v Professional Acoustics, 103 Misc 2d 971). We do not construe the term, "owner”, as used in the code, to include a contractor vis-á-vis a subcontractor (see, Administrative Code § B32-351.0 [4]).
Kassoff, J. P., Monteleone and Lerner, JJ., concur.